UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission only (as permitted by Rule 14a-6(e)(2) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material under Section 240.14a-12 LAS VEGAS GAMING, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) AND 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Proposed maximum aggregate value of transaction: 4) Total fee paid: []Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Las Vegas Gaming, Inc. 4000 West Ali Baba Lane Las Vegas, NV 89118 October 29, 2007 Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Las Vegas Gaming, Inc., which will be held at Treasure Island, Caribbean Room C, 2nd Floor Convention Level, 3300 South Las Vegas Boulevard, Las Vegas, Nevada, on November 27, 2007 at 1:00 p.m. Pacific Time. Details of the business to be conducted at the annual meeting are given in the attached Notice of Annual Meeting of Shareholders and Proxy Statement. Whether or not you attend the annual meeting, it is important that your shares be represented and voted at the meeting.Therefore, I urge you to sign, date, and promptly return the enclosed proxy.If you decide to attend the annual meeting and vote in person, you will of course have that opportunity. On behalf of the board of directors, I would like to express our appreciation for your continued interest in the affairs of Las Vegas Gaming, Inc. Sincerely, /s/ Russell R. Roth Russell R. Roth Board Chairman 2 Las Vegas Gaming, Inc. 4000 West Ali Baba Lane Las Vegas, Nevada 89118 Telephone (702) 871-7111 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held on November 27, 2007 TO THE SHARHOLDERS OF LAS VEGAS GAMING, INC.: The annual meeting of the shareholders of Las Vegas Gaming, Inc. will be held at Treasure Island, Caribbean Room C, 2nd Floor Convention Level, 3300 South Las Vegas Boulevard, Las Vegas, Nevada, on November 27, 2007, at 1:00 p.m. Pacific Time, for the following purposes: 1) To elect seven directors to serve until the next annual meeting and until their successors are elected and qualified. 2) To approve amendments to our Stock Option Plan (2000) including fixing the number of shares of our common stock which may be granted under the Stock Option Plan (2000) at 2,500,000 shares. 3) To transact any other business that may properly come before the meeting or any adjournment of the meeting. Shareholders of record at the close of business on October 22, 2007 are entitled to notice of and to vote at the meeting.The Company’s proxy statement accompanies this notice. All shareholders are invited to attend the meeting in person. BY ORDER OF THE BOARD OF DIRECTORS, Russell R. Roth, Chairman Las Vegas, Nevada October 29, 2007 IMPORTANT Whether or not you expect to attend the annual meeting in person, we urge you to sign, date, and return the enclosed Proxy at your earliest convenience.This will ensure the presence of a quorum at the annual meeting.PROMPTLY SIGNING, DATING, AND RETURNING THE PROXY WILL SAVE LAS VEGAS GAMING THE EXPENSE AND EXTRA WORK OF ADDITIONAL SOLICITATION.Sending in your Proxy will not prevent you from voting your stock at the annual meeting if you desire to do so, as your Proxy is revocable at your option. 3 Las Vegas Gaming, Inc. 4000 West Ali Baba Lane Las Vegas, NV 89118 Telephone (702) 871-7111 PROXY STATEMENT For the Annual Meeting of Shareholders To be held November 27, 2007 NO PERSONS HAVE BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS OTHER THAN THOSE CONTAINED IN THIS PROXY STATEMENT IN CONNECTION WITH THE SOLICITATION OF PROXIES MADE HEREBY, AND, IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATIONS MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY LAS VEGAS GAMING, INC. OR ANY OTHER PERSON. MATTERS TO BE CONSIDERED This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Las Vegas Gaming, Inc. (the “Company”) for use at the annual meeting of the shareholders of the Company, or any adjournments thereof.The meeting will be held at Treasure Island, Caribbean Room C, 2nd Floor Convention Level, 3300 South Las Vegas Boulevard, Las Vegas, Nevada, on November 27, 2007, at 1:00 p.m. Pacific Time, to elect seven directors to serve until the next annual meeting and until their successors are duly elected, to amend the Stock Option Plan (2000) to increase the number of shares available for grant under the plan and to transact any other business that may properly come before the meeting or any adjournment of the meeting. Management knows of no other business that may properly come before the meeting.Directors are elected by a plurality of the votes cast by holders of shares entitled to vote at a meeting at which a quorum is present.This means that the seven individuals receiving the largest number of votes will be elected as directors.The proposal to increase the number shares available for grant under the Stock Option Plan (2000) requires the approval of the holders of a majority of the shares represented and voting at a duly held meeting at which a quorum is present. This proxy statement and the enclosed form of proxy are first being mailed to shareholders on or about October 29, 2007. RECORD DATE; SOLICITATION OF PROXIES The Board of Directors of Las Vegas Gaming has fixed the close of business on October 22, 2007 as the record date for the determination of shareholders entitled to notice of and to vote at the annual meeting.Holders of the Company’s two classifications of common stock, Common Stock and Common Stock Series A, are entitled to one vote at the meeting for each share of common stock held of record on the record date.At the record date, there were 12,230,653 shares of Common Stock Series A issued, outstanding, and entitled to vote at the meeting.There are no shares of Common Stock outstanding.There is no other stock or series of stock with voting rights. 4 In addition to the solicitation of proxies by the Board of Directors through use of the mails, proxies may also be solicited by the Company and its directors, officers and employees (who will receive no additional compensation therefore) by telephone, facsimile transmission or other electronic communication, and/or by personal interview.The Company will reimburse banks, brokerage houses, custodians and other fiduciaries that hold shares of common stock in their name or custody, or in the name of nominees for others, for their out-of-pocket expenses incurred in forwarding copies of the proxy materials to those persons for whom they hold such shares.The Company will bear the costs of the annual meeting and of soliciting proxies therefore, including the cost of printing and mailing this proxy statement and related materials. Any questions or requests for assistance regarding the Company’s proxies and related materials may be directed in writing to Bruce Shepard, Chief Financial Officer, at 4000 West Ali Baba Lane, Las Vegas, Nevada 89118. VOTE REQUIRED AND VOTING The Board of Directors has designated two classifications of common stock, Common Stock Series A of which 25,000,000 shares have been authorized and12,230,653 are issued and outstanding as of October 22, 2007 and Common Stock of which 65,000,000 shares have been authorized and 0 shares are issued and outstanding as of October 22, 2007.All of our shares of common stock currently issued and outstanding have been designated as Common Stock Series A.Both series of common stock retain the same legal rights, including unlimited voting rights.The differentiation of our common stock into the two series has been solely for the purpose of possibly listing the shares for trading in the future. In order to obtain shareholder approval, thirty-three and one third percent (33 1/3%) of the issued and outstanding shares of common stock entitled to vote as of the record date, represented in person or by proxy, is required for a quorum at the annual meeting.Abstentions may be specified and will be counted as present for the purpose of determining the existence of a quorum.Election of directors shall be accomplished by the seven candidates receiving a plurality of the votes cast at a shareholders’ meeting by the shareholders entitled to vote in the election.Holders of common stock do not have cumulative voting rights. You may vote by either attending the meeting in person or by filling out and sending in your proxy.Shares of common stock that are represented by properly executed proxies, unless such proxies shall have previously been properly revoked (as provided herein), will be voted in accordance with the instructions indicated in such proxies.If no contrary instructions are indicated, such shares will be voted FOR the named nominees for the board of directors identified herein andFOR the amendments to the Stock Option Plan (2000).Shares represented by proxies that have voted against the propositions presented at the meeting cannot be used to postpone or adjourn the meeting in order to solicit more votes for the proposition. Brokers who hold shares in a street name have the authority to vote when they have not received instructions from the beneficial owners.Brokers who do not receive instructions, but who are present in person or by proxy at the meeting will be counted as present for quorum purposes. 5 OTHER MATTERS It is not expected that any matters other than those referred to in this proxy statement will be brought before the meeting.If other matters are properly presented, however, the persons named as proxy appointees will vote in accordance with their best judgment on such matters.The grant of a proxy also will confer discretionary authority on the persons named as proxy appointees to vote in accordance with their best judgment on matters incident to the conduct of the meeting. DISSENTERS’ RIGHT OF APPRAISAL There are no rights of appraisal or similar rights of dissenters with respect to any of the scheduled matters to be acted upon at the annual meeting. REVOCATION OF PROXY Any shareholder may revoke his, or her or its proxyat any time before it is voted, by: (1) filing with the corporate secretary of Las Vegas Gaming an instrument revoking the proxy; (2) returning a duly executed proxy bearing a later date; or (3) attending the meeting and voting in person.Attendance at the meeting will not by itself constitute revocation of a proxy. SHAREHOLDERS ARE URGED TO READ CAREFULLY AND CONSIDER THE INFORMATION PRESENTED IN THIS PROXY STATEMENT, AND SHAREHOLDERS ARE URGED TO COMPLETE, DATE, SIGN AND PROMPTLY RETURN THE ENCLOSED PROXY IN THE ACCOMPANYING PREPAID ENVELOPE. 6 PROPOSAL 1—ELECTION OF DIRECTORS The current term of office of all of our directors expires at the 2007 annual meeting.Seven directors are to be elected at the annual meeting, to hold office for one year until the next annual meeting of shareholders, and until their successors are elected and qualified.It is intended that the accompanying proxy will be voted in favor of the following persons to serve as directors unless the shareholder indicates to the contrary on the proxy.Management expects that each of the nominees will be available for election, but if any of them is not a candidate at the time the election occurs, it is intended that such proxy will be voted for the election of another nominee to be designated by the Board of Directors to fill any such vacancy. NOMINEES The following sets forth information regarding each nominee. Name Age Position Russell R. Roth 60 Chairman Jon D. Berkley 43 CEO and Director Richard H. Irvine 66 Vice-Chairman Kyleen E. Cane 52 Director Terry L. Caudill 60 Director Stephen A. Crystal 41 Director Robert M. McMonigle 63 Director Russell R. Roth has served as our Chairman since April 1998 and has previously served as our Chief Executive Officer until March 2007, as our Chief Financial Officer and Treasurer until July 2006 and as our Secretary until October 2006.Mr. Roth was the feature writer, editor, and co-owner of the Las Vegas Investment Report and managed portfolios for a few select individuals.He served as President of National Investment & Tax managers, Inc. from September 1994 to April 1996.Mr. Roth was Chief Financial Officer of Sotheby’s Holdings, Inc., an art auction company, from January 1987 to April 1993.From 1983 to 1986, Mr. Roth served as Chief Financial Officer of Cessna Aircraft Company where he coordinated a successful merger of the company with General Dynamics Corp.From 1968 to 1983, he served in various financial capacities for Rockwell International, Occidental Petroleum Company and the Bendix Corporation. Jon D. Berkley has served as our President, Chief Executive Officer, and a Director since June 2007.Prior to joining LVGI, Mr. Berkley served as Senior Vice President and Business Manager of Global Gaming and Lottery for Transact Technologies and is a member of the Board of Directors and Executive Committee of the Gaming Standards Association.Prior to joining TransAct Technologies in the spring of 2003, Mr. Berkley was CEO of the consulting firm of Tech-I-Bank which worked with early stage technology companies such as: VirtGame, CardScience, Meridian and InfraWest Broadband.In 1991 Mr. Berkley founded advertising and fulfillment company Display America.In the years following, he also founded National Container Corporation and Integrated Packaging Systems.He sold out of those businesses in the mid 1990’s to take over as CEO of Internet e-Commerce company Wellzone.com.Mr. Berkley began his professional career in Washington, DC working as Advanceman for Secretary of Labor 7 Bill Brock, as Director of Campaign Plan Logistics for Senator Bob Dole’s presidential bid of 1988 and, finally, as Director of Intergovernmental Affairs in the US Trade Representative’s office at the White House during the Reagan Administration. Richard H. Irvine has served as our Vice-Chairman since March 2007 and as a director of our company since January 2001. Currently, Mr.Irvine is retired. From April 2004 to April 2005, Mr. Irvine served as Senior Vice President, North America for Bally’s Gaming. From January 2002 through January 2004, Mr.Irvine served as Vice President of Sales for A. C. Coin, a gaming company headquartered in Atlantic City, New Jersey. Mr.Irvine served as Chief Operating Officer and Executive Vice President of Planning and Development for GameTech International, Inc. from February 1999 through November 2001. Mr.Irvine served as President and Chief Operating Officer of Mikohn Gaming Corporation from July 1995 until September 1998. From 1993 to 1995, Mr.Irvine served as Senior Vice President – Marketing and Entertainment for Boomtown, Inc. Mr.Irvine was Vice President of Marketing for worldwide Walt Disney attractions from 1991 to 1993. Mr. Irvine has served as a director of GameTech International, Inc. since September 2005. Kyleen E. Cane has served as a director of our company since July 2001.Since 1997, Ms. Cane has maintained a securities law practice at the firm of Cane Clark, LLP in Las Vegas, Nevada. From May 1989 to June 2001, Ms. Cane served as the President and Chief Executive Officer of Tele-Lawyer, Inc., a company that was subsequently acquired by Legal Access Technologies, Inc., a publicly reporting Nevada corporation in 2001. From June 2001 until December 2004, Ms. Cane served as Chairman and Chief Executive Officer of Legal Access Technologies, Inc. Terry L. Caudill has served as a director of our company since July 2006.Since August 2003, Mr.Caudill has owned and served as President, Treasurer, Secretary, and director of Four Queens Hotel and Casino in downtown Las Vegas, Nevada.Mr.Caudill also currently owns the Magoo’s Gaming Group, which operates 14 full service restaurants and gaming bars. From 1983 to 1994, Mr.Caudill worked for Circus Circus Enterprises, Inc., the predecessor of the Mandalay Resort Group, in various positions including internal auditor, Corporate Vice President and Chief Accounting Officer, and Corporate Treasurer. Stephen A. Crystal has served as a director of our company since March 2007.Mr. Crystal served as our President from October 2006 until March 2007 and our Chief Marketing Officer from June 2006 until March 2007.Mr.Crystal also previously served as a director of our company from October 2005 until October 2006.Between February 2000 and December 2005, Mr. Crystal served as the Co-Founder, Vice-Chairman, and President of Barrick Gaming, a wholly owned subsidiary of Barrick Corporation, which owned and operated hotel-casinos in Las Vegas, Nevada.Mr.Crystal has been involved in gaming development and operations in numerous gaming jurisdictions since 1993 as general counsel to the Barrick family of businesses.Mr.Crystal has been a member of the Young Presidents Organization since 2004. Robert M. McMonigle has served as a director of our company since November 2006.Mr.McMonigle spent 17 years with International Game Technology, 13 years of which he served as the Executive Vice President of Sales, leading the company through worldwide gaming development and a driving force behind domestic and international sales. In 2003, Mr.McMonigle joined American Gaming & Electronics as its President and Chief Operating Officer.Mr.McMonigle later founded Roger Enterprises, a Nevada-based novelty sign company. Mr.McMonigle also consults in sales and marketing activities for Aristocrat Technologies. 8 Terms of Office Company directors are elected to serve until the next annual general meeting of the shareholders and until their successors are elected and qualified or until removed from office in accordance with the Company’s by-laws. INFORMATION REGARDING THE BOARD The Board of Directors The Board of Directors oversees the business and affairs of the Company and monitors the performance of management.In accordance with corporate governance principles, the Board of Directors does not involve itself in day-to-day operations.The directors keep themselves informed through discussions with our key officers, Mr. Jon D. Berkley, Mr. Bruce A. Shepard, and Mr. Zak Khal and our principal external advisors (legal counsel, outside auditors and other consultants), by reading reports and other materials that we send to them and by participating in board and committee meetings. As of December 31, 2006, the end of our last completed fiscal year, theBoard of Directorsdetermined that the following directors met the standards of independence under the rules of the SEC and the Nasdaq Global Market: Kyleen E. Cane, Terry L. Caudill,Richard H. Irvine,Robert M. McMonigle and Robert B. Washington. During 2006, our Board of Directors held ten regularly scheduled meetings and no special meetings.Each member of our Board of Directors attended at least 75% of our regularly scheduled meeting and special meetings.Our Board of Directors also took action by written consent on two occasions. We encourage our directors to attend our annual meetings of stockholders.All four of our then directors attended our 2006 annual meeting. Director Compensation The directors were not paid for acting as members of the Board of Directors in 2006, other than receiving stock options or warrants. Board Committees The Board of Directors has the authority to appoint committees to delegate the authority of the full Board of Directors to perform certain functions.Our Board of Directors has adopted an Audit Committee, Compensation and Stock Option Committee, and Corporate Governance and Nominating Committee.The charters for these committees, as well as our Code of Business Conduct and Ethics, are available on our website at www.lvgi.com. Audit Committee We are not required to but nevertheless have an Audit Committee that oversees our accounting, reporting, and financial control practices. Our Board of Directors has adopted an Audit Committee charter setting forth the responsibilities of the audit committee, which includes the following: · overseeing and monitoring our internal control over accounting, financial reporting processes, and the integrity of our financial statements; 9 · appointing and overseeing the work of our independent registered accounting firm including the independent accountant’s qualifications, independence, and performance; · assisting our Board of Directors in the oversight and monitoring of our compliance with legal and regulatory requirements; · reviewing our internal accounting and financial controls; and · reviewing our audited financial statements and reports and discussing the financial statements and reports with management and the independent accountants, including any significant adjustments, management judgments and estimates, new accounting polices, and disagreements, if any, between the auditors and management. As of December 31, 2006, themembers of our Audit Committee were Terry L. Caudill, Richard H. Irvine, and Kyleen E. Cane.In 2006, Mr. Caudill served as the chairman of the Audit Committee. Our Board of Directors has determined that Mr. Caudill would qualify, if required, as an “audit committee financial expert’’ under the rules of the SEC. During 2006, our Audit Committee held three regularly scheduled meetings and no special meetings.Each member of our Audit Committee attended at least 75% of our regularly scheduled meetings and special meetings.Our Audit Committee also took no action by written consent. Compensation and Stock Option Committee Our Compensation and Stock Option Committee reviews the performance and development of management in achieving corporate goals and objectives and assures that our senior executives are compensated in a manner consistent with our corporate strategy, competitive practice, and the requirements of the appropriate regulatory bodies. Toward that end, the Compensation and Stock Option Committee oversees, reviews, and administers all compensation, equity, and employee benefit plans and programs. Currently, our Compensation and Stock Option Committee has no existing policy with respect to the specific relationship of corporate performance to executive compensation. Our Compensation and Stock Option Committee plans to set executive compensation to attract and retain high quality and experienced individuals and to align the interests of management and stockholders by providing executives with equity incentives. Our Board of Directors has adopted a Compensation and Stock Option Committee charter setting forth the responsibilities of the Compensation and Stock Option Committee, which includes the following: · reviewing and approving compensation strategy, · reviewing and determining the compensation of executive officers and non-employee directors, and · administering our equity incentive plans. 10 As of December 31, 2006, themembers of our Compensation and Stock Option Committee were Kyleen E. Cane, Robert M. McMonigle, and Richard H. Irvine.
